Citation Nr: 0922383	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to February 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.  


REMAND

A review of the Veteran's service treatment records reveals 
that she had numerous notations of hip problems in service.  
Diagnoses included right hip flexor strain; right hip pain, 
joint inflammation; right hip joint ligament problem; 
degenerative joint disease of the bilateral SI joints; and 
left hip flexor tendonitis.  

A June 2001 whole body scan revealed findings consistent with 
arthritis involving the bilateral hip joints.  However, a 
September 2003 x-ray indicated that the Veteran had normal 
bilateral hips and a July 2004 x-ray noted a normal right 
hip.

Subsequent to service, the Veteran was afforded a VA general 
medical examination in May 2005.  Following examination, a 
clinical diagnosis of degenerative joint disease of the hips 
was rendered.  However, a body scan performed at that time 
made no mention of arthritis of the hips.  An x-ray taken in 
December 2006 indicated that the Veteran had normal hips.  

The May 2005 VA examiner specifically indicated that the 
Veteran's claims folder had not been made available for 
review and she did not provide an opinion as to the etiology 
of any hip disorder and its relationship, if any, to service.  

Due to the clinical diagnosis of degenerative joint disease 
at the time May 2005 VA examination, the various hip 
complaints and diagnoses in service, the possibility that the 
Veteran did have arthritis/degenerative joint disease in 
service, and the possibility that she currently has it now, 
an additional VA examination is warranted to determine the 
nature and etiology of any current bilateral hip disorder and 
its relationship, if any, to the Veteran's period of service.  
VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993); see also 38 C.F.R. §  3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral hip 
disorder.  All indicated tests and 
studies, including x-ray studies, should 
be performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner 
and the examiner should note that the 
claims folder has been reviewed.  With 
respect to each diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability is 
related to service.  If no hip disorder 
is present, the examiner should so state.  
Complete detailed rationale is requested 
for each opinion that is rendered.  It 
would be helpful to discuss the various 
in-service diagnoses and the various x-
ray and bone scan findings in explaining 
the basis for the opinion expressed.

2.  Readjudicate the Veteran's claim for 
entitlement to service connection for a 
bilateral hip disorder.  If the benefit 
sought on appeal is not granted issue an 
appropriate supplemental statement of the 
case and afford the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

